Citation Nr: 1536331	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  08-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to May 1989 and from October 1994 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  This matter was previously remanded by the Board in February 2011.

In June 2010, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of that hearing is of record.


FINDING OF FACT

The probative, competent evidence is at least in relative equipoise as to whether the Veteran's fibromyalgia is proximately due to or aggravated by her service-connected cervical degenerative disc disease (DDD) and/or lumbar strain with disc bulging.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for fibromyalgia, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.
The Veteran asserts that she has fibromyalgia which is proximately due to her service-connected cervical spine DDD and lumbar strain.  Given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection with regard to fibromyalgia. 

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

With respect to whether a current disability exists, the record reflects a diagnosis of fibromyalgia during the pendency of the appeal.  As such, the Board finds that there is evidence of a current disability for the purposes of secondary service connection. 

With respect to whether the Veteran's fibromyalgia was caused or aggravated by a service-connected disability, there are conflicting medical opinions.  

In June 2005, the Veteran's rheumatologist, Dr. H. McGrath, indicated that the Veteran's fibromyalgia developed after two whiplash injuries in 1994 and 1995.  These injuries resulted in the Veteran's service-connected cervical spine DDD and lumbar strain.  Additionally, Dr. McGrath noted that fibromyalgia is closely related to neck injury, and as such the Veteran's fibromyalgia may be related to her neck injury.  In July 2010, another physician, Dr. M. Hepperle, submitted an opinion that the Veteran's fibromyalgia was directly attributable to her in-service trauma and related back injuries.  In April 2014, Dr. Hepperle clarified that the Veteran's cervical spine DDD and lumbar injury resulted in pain, daily discomfort, functional limitations, and sleep disturbance which culminated in, contributed to, and/or exacerbated the Veteran's fibromyalgia.

Conversely, a December 2012 VA examiner opined that fibromyalgia was less likely than not related to, caused by, or aggravated by the Veteran's service-connected lumbar and cervical spine conditions.  The examiner noted that fibromyalgia is a completely separate condition which is thought to be an issue of altered pain processing, with no peer-reviewed evidence showing a cause and effect relationship with spine injuries.  The VA examiner also opined that because the spine conditions pre-existed the diagnosis of fibromyalgia, they did not aggravate the condition.

Based on the foregoing, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's fibromyalgia is proximately due to or aggravated by her service-connected cervical spine DDD and lumbar strain.  Therefore, service connection for fibromyalgia is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for fibromyalgia is granted. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


